DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending in the instant application.  

Priority
This application was filed on August 27, 2019.


Response to Restriction Requirement
Applicant’s election with traverse of Group I (claim 1-16) in the reply filed by Applicants’ representative Dr. Mark D. McNemar on 06/01/2022 is acknowledged.  Claims 17-21 are withdrawn from further consideration as non-elected subject matter pursuant to 37CFR1.142(b) based on Applicant’s response to the Restriction Requirement.  Claims 1-16 are under examination on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Essandoh et al., Chemosphere, (2018), 206, 502-512 (published May 10, 2018) in view of Euliss et al., Nano Letters, (2003), 3(11), 1489-1493, and Vacogne et al., Polymer, (2017), 124, 203-209.

Applicant’s claim 1 is drawn to a composition comprising: an adsorbent having at least one type of protein, at least one type of peptide, and at least one type of iron oxide; wherein said adsorbent is capable of adsorbing at least one type of contaminant.

Determination of the scope and content of the prior art (MPEP §2141.01)
Essandoh et al. discloses magnetic particles entrapped in different matrices that display high thermal stability, low toxicity, interactive functions at the surface, and high saturation magnetization are of great interest.  Essandoh et al. discloses a particle composition comprising hemoglobin and iron oxide (Hb/Fe3O4) for the removal of different dyes (indigo carmine, naphthol blue black, tartrazine, erthrosine, eriochrome black T and bromophenol blue) from aqueous solutions (see Abstract at p.502).  Essandoh et al. discloses synthesis of the hemoglobin and iron oxide (Hb/Fe3O4) using chemical coprecipitation, and the composite particles were strongly magnetic and they can be removed easily from the suspension using an external magnet (see 3.1, p. 505).    

Euliss et al. discloses a cooperative assembly of magnetic maghemite (γ-Fe2O3) nanoparticles and block copolypeptides poly(EG2-lys)100-b-poly(asp)30 in aqueous media in biological application in drug delivery, where magnetic fields can be utilized to direct the particles (and the drug) to specific locations within the body.  These block copolypeptides can self-assemble into micelles that are capable of trapping drugs within a hydrophobic core, while their hydrophilic exteriors can be designed so as to be stable within a wide range of physiological environments.  Combining the magnetic maghemite (γ-Fe2O3) nanoparticles and block copolypeptide poly(EG2-lys)100-b-poly(asp)30 results in the formation of magnetic nanoparticle clusters. (see p. 1489).     

Vacogne et al. discloses a method of preparing polypeptide through controlled ring-opening polymerization of α-amino acid N-carboxyanhydrides according to synthetic scheme 1 at p. 204:

    PNG
    media_image1.png
    630
    1015
    media_image1.png
    Greyscale
.  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between the composition of Applicant’s claims 1-3, 5-6, and 11-16
and the composition of Essandoh et al. is that the prior art does not teach the composition comprises at least one type of peptide.  
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 1-3, 5-6, and 11-16 would have been obvious over the Essandoh et al. because Euliss et al. discloses a cooperative assembly of magnetic maghemite (γ-Fe2O3) nanoparticles and block copolypeptides poly(EG2-lys)100-b-poly(asp)30 in aqueous media in biological application in drug delivery, where magnetic fields can be utilized to direct the particles (and the drug) to specific locations within the body.  These block copolypeptides can self-assemble into micelles that are capable of trapping drugs within a hydrophobic core, while their hydrophilic exteriors can be designed so as to be stable within a wide range of physiological environments.  Combining the magnetic maghemite (γ-Fe2O3) nanoparticles and block copolypeptide poly(EG2-lys)100-b-poly(asp)30 results in the formation of magnetic nanoparticle clusters.  In addition, Vacogne et al. discloses a method of controlled ring-opening polymerization of α-amino acid N-carboxyanhydrides to conjugate the polypeptide to the protein (e.g. hemoglobin).  The motivation for including the peptide into the particle composition comprising hemoglobin and iron oxide (Hb/Fe3O4) for the removal of different dyes is that the block copolypeptides can self-assemble into micelles that are capable of trapping drugs within a hydrophobic core, while their hydrophilic exteriors can be designed so as to be stable within a wide range of physiological environments.   

In terms of claim 4 wherein the amino acid N-carboxyanhydride is selected from the group consisting of serine-N-carboxyanhydride, valine-N-carboxyanhydride, boc-gly-N-carboxyanhydride, and combinations thereof, Vacogne et al. teaches the amino acid N-carboxyanhydride can be any type of the amino acid N-carboxyanhydride including serine-N-carboxyanhydride, valine-N-carboxyanhydride, boc-gly- N-carboxyanhydride, and combinations thereof based on the same reaction mechanism (NAM) of Scheme 1.  
In terms of claim 7, wherein said iron oxide comprises an iron (III) to an iron (II) ratio from about 1.5:1 to about 2.5:1, Essandoh et al. teaches a particle composition comprising hemoglobin and iron oxide (Hb/Fe3O4), wherein Fe3O4 (i.e. FeO/ Fe2O3) has the molar ratio of Fe(III):Fe(II)=1:1; and Euliss et al. teaches magnetic maghemite (γ-Fe2O3), pure Fe(III) for the similar application.  One ordinary skilled in the art would optimize the iron (III) to an iron (II) ratio from about 1.5:1 to about 2.5:1 as routine optimization, not inventive.  Optimization of the range of each active agent in the combined composition is a routine practice, not inventive practice.  It has been well established that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). "Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted).

In terms of claims 8-9 wherein a ratio of concentration of said protein to said peptide in the adsorbent is from about 20:1 to about 2:1, optimization of the range of each active agents in the combined composition is a routine practice, not inventive practice.  It has been well established that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). "Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted).

In terms of claim 10 wherein the adsorbent has an adsorption capacity of up to about 200 milligrams said contaminant per gram of the adsorbent, it is a physical property of the adsorbent.  Since a product is inseparable from its properties, the adsorbent composition taught and/suggested by the combined prior art references would also render the claimed adsorption capacity of the adsorbent obvious.    

Conclusions
Claims 1-16 are rejected.
Claims 17-21 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731